Mr. President,
Mr. Secretary-General,
Excellencies,
Distinguished guests,
Ladies and Gentlemen,
I bring you warm greetings from our beautiful island nation. I am grateful for the privilege to appear before this historical 75th Session of the United Nations General Assembly as President of the Federated States of Micronesia.
First, Mr. President, congratulations on your election to head this 75th Session of the General Assembly. Your experience and high standing have made you an ideal choice to provide the critical leadership needed for this position.
I also wish to express my appreciation and recognition to our distinguished Secretary-General, Antonio Guterres. Every day the Secretary-General provides diligent service to this Organization. Despite today’s great challenges, the United Nations has emerged as a stronger and more dynamic Organization than at any time since its founding 75 years ago. Micronesia is grateful to the Secretary-General’s unstinting and selfless devotion to the work of this Organization and his unflinching pursuit of the principle of “leaving no one behind.”
Mr. President,
I begin by paying my respects to the memory of those who have lost their lives due to the COVID-19 Pandemic and other tragedies this year, from the explosion in Beirut and the fires in Australia, to the hurricanes in the United States and cyclones in India and Bangladesh. Micronesia extends peace, friendship, cooperation, and — most importantly — love in our common humanity to all peoples and Nations. We stand in solidarity with our brothers and sisters across the World. All human life is priceless and valuable. Empathy is not weakness. Empathy is courage, and empathy is strength. Through empathy, our global community can overcome any challenge, from COVID-19 to Climate Change.
It is crucial, in both times of peace as well as times of calamity, that the international community stand together. An infringement on the rights of one is the same as an infringement on the rights of us all.
Whether we call it multilateralism, inclusivity, or simple human decency, we are much more alike than we are different. All human life matters, and our Nation calls upon the global community to embrace solidarity with one another.
On the eve of the 75th anniversary of the UNGA, I note that Micronesia itself is a product of multilateralism. Micronesia emerged into nationhood after decades of being a part of the former Trust Territory of the Pacific Islands, which was created as a strategic trusteeship after the Second World War. We are soon to celebrate our 34th anniversary of Independence.
Our nation has an Enduring Partnership with the United States of America as codified through our Compact of Free Association, which sets forth important reciprocal agreements between our two nations and a framework for U.S. assistance in our country’s efforts to self-sufficiency. Micronesia has many other crucial friendships including with Japan, the People’s Republic of China, Australia, and many others, all of which have also helped our country, which is remote and in need of international assistance.
Micronesia is a peace-loving country, and we have demonstrated that peace is as possible as it is desirable.
Mr. President,
The Federated States of Micronesia is fortunate and grateful to have an Enduring Partnership with the United States of America, and a Great Friendship with the Peoples Republic of China. I continue to maintain, on behalf of my country, that consistent cooperation amongst ALL nations and peoples is critical to global solidarity. Whether it is the global fight against COVID-19 or Climate Change, or our international efforts to tackle human trafficking and illegal fishing, the Federated States of Micronesia asks our American and Chinese friends to reinforce their cooperation and friendship with each other, in order to achieve what is best for our global community.
ALL of us are acutely aware of the renewed, and increasing intensity of competition for access and influence in our Pacific Region. There is little doubt that these activities and efforts have resulted in varying levels of benefits for our Pacific communities; however, they also potentially threaten to fracture long standing alliances within our Pacific Family, and could become counterproductive to our collective desire for Regional solidarity, security, and stability. I call on my fellow Pacific Island Leaders, AND the leadership and citizens of our neighboring Developed and Industrialized Pacific Nations, to remain focused and true to the “collective goals” that UNITE us, and not unilateral interests that may surely DIVIDE us in the long term.
My country is committed to doing its part as a sovereign Nation of this organization, to advance the principles of liberty, equality, democracy, the rule of law, and RESPECT for our fellow global citizens.
It is my hope, as the President of the Federated States of Micronesia, that the United States of America and the People’s Republic of China JOINTLY champion global causes for global solidarity and cooperation, from Climate Change to COVID-19.
Mr. President,
The Federated States of Micronesia is keenly aware that, like all nations of the World, it is simultaneously facing the public health threat of COVID-19, and the longer-term existential threat of Climate Change. Solutions to these two crises require international collaboration.
For our vulnerable Nation, COVID-19 is an immediate security threat. While we remain one of very few COVID-19 free countries in the world, we have found through our infrastructure assessments and repatriation simulation exercises that we need to address gaps and weaknesses. Stopping the potential spread of COVID-19 into our country, with the widespread suffering that would result, is our highest priority.
Our Nation appreciates the assistance of the UN system, the World Health Organization, and so many generous countries in helping us combat the COVID-19 threat. This disease is of global consequence and can only be addressed through global cooperation, such as we have seen for polio and other diseases. Through global cooperation, COVID-19 can be defeated as well.
Micronesia passionately believes that Sustainable Development Goal #17 — Partnerships — is the bedrock upon which all other SDGs can be met. Because all human lives have value and because empathy is strength, once effective vaccines for COVID-19 are developed, Micronesia hopes that they will be shared widely and immediately — accessible and affordable — with all nations and peoples of the world to save human lives.
Mr. President,
For our Nation, Climate Change is our single greatest long-term security threat. Rising waters threaten to make life in remote atolls impossible. Higher temperatures threaten crops, livestock, and fish.
All countries and peoples are in a global war against Climate Change. We have witnessed deadly fires in the US, typhoons in the Caribbean and in the Pacific, and floods in Asia. It is a war that we can win, but we must be much more aggressive in combatting it.
The world must transition to sustainable and renewable energy. Coal and natural gas are unsustainable solutions for the environment and are harmful to both economic growth and equality of opportunity. If our World is to fulfill its commitments under the Paris Agreement, all nations must make a unified and global effort. We have seen, through the Montreal Protocol, that 98 per cent of Ozone Depleting Substances have been phased out by the global community. We can succeed if we work together. It is both possible and essential to improve our quality of life while also being responsible stewards of our Planet.
For our part in the Federated States of Micronesia, Vice President George and I have submitted proposed legislation to our National Congress that would make renewable energy part of our petroleum corporation’s mandate.
Mr. President,
To repeat myself: the solutions to both Climate Change and COVID-19 is global solidarity and cooperation. Just as we call upon the Security Council to take Climate Change seriously, we believe that the Security Council must view COVID-19 as a global security threat as well.
With respect to the Security Council, one way for the Security Council to succeed is to ensure that its mandates are comprehensive to address new and urgent crises. We believe that the UN Secretary-General ought to appoint a Special Representative for Climate and Security under the Security Council, and that UN efforts should become more inclusive. This belief is reinforced by the Leaders of the Pacific Island Forum, most recently in 2019’s Kainaki II Declaration.
In a global community where all lives have value and all voices are equal, it is crucial that the Security Council’s membership include a broader spectrum of greater UN membership, and that the number of permanent members be expanded. Japan, with whom we share a Kizuna or special bond, and Germany — both of whom at one point controlled our islands — are countries that know the importance of multilateralism. In the 75 years since the end of the Second World War, they have dedicated themselves to peace, friendship, cooperation, and love with all peoples and nations. It is Micronesia’s view that Japan, Germany, India, and Brazil ought to become permanent members of the Security Council.
Mr. President,
Micronesia is of course a Big Ocean State. The ocean is the main source of our sustenance and a major part of our economy. A large portion of our export revenues come from ocean and coastal-based activities such as in fisheries and related services.
Our exposure to the Pacific Ocean carries risks beyond climate change. According to a report by the World Economic Forum, by 2050 there may be more plastics than fish in our oceans. This February I signed legislation into public law which bans the importation of Styrofoam and one-time-use plastics into Micronesia. Over the next five years, Micronesia is partnering with the Blue Prosperity Coalition to seek to protect 30% of our ocean’s Exclusive Economic Zone by 2030.
Micronesia is thus taking actions today for our ocean’s prosperity tomorrow. I urge all peoples and nations to join our efforts. We cannot allow COVID-19 to halt efforts such as the Post-2020 Biodiversity Framework or the intergovernmental negotiations on the Biodiversity Beyond National Jurisdiction (BBNJ) instrumentation.
Micronesia welcomes the work being done by the International Law Commission on the topic of “Sealevel rise in relation to international law”, including the first issues paper released by two of the CoChairs of the Commission’s Study Group, in which they focus on the Law of the Sea elements of the topic. These include the legal implications of sea-level rise for maritime baselines, maritime zones, maritime delimitation, and the status of islands.
The Pacific Islands Forum has been instrumental in pushing the international community to address sealevel rise, building on the longstanding work in the Pacific region to delineate all of our maritime zones in accordance with the 1982 United Nations Convention on the Law of the Sea (UNCLOS). Micronesia strongly encourages the Commission to advance its work on this important topic in a comprehensive and expeditious manner.
Micronesia strongly believes that rising sea levels should not undermine our country’s maritime baselines and maritime zones. We recently deposited with the UN Secretary-General our maritime charts and lists of geographical coordinates of points identifying these baselines and zones, as required by the UNCLOS. We included with our deposit written observations that Micronesia is not obligated under international law to keep our maritime zones under review and would maintain those zones regardless of climate change-induced sea-level rise. To our knowledge, this is the first example of such observations to ever be included with such deposits. This recognizes that Micronesia’s legal entitlements to the richness of the resources and biodiversity of our maritime spaces must not be reduced under international law because of a phenomenon — i.e., climate change-induced sea-level rise — for which Micronesia has minimal responsibility. Any other result would be a gross legal and moral injustice.
Micronesia encourages other States to consider making similar observations with their deposits.
Mr. President,
Micronesia joins its immediate neighbors, the Republic of Palau, the Republic of the Marshall Islands, the Republic of Nauru, and the Republic of Kiribati, in celebrating the actions of the ECOSOC and the General Assembly to establish a UN Multi-Country Office in the North Pacific.
It has taken over 15 years for us to achieve this result. With challenges of a global scale affecting island nations like ours in the Pacific, a UN presence on the ground will be extremely helpful. This important decision reflects the UN’s commitment to address the concerns of even the most vulnerable and smallest of its members. Micronesia is proud to become the host for this office, and extends its gratitude to both the United Nations at large as well as its brothers and sisters in the North Pacific for their support.
Mr. President,
The Federated States of Micronesia recognizes Secretary-General Guterres’ road map for digital cooperation and the gaps made clear by the COVID-19 Pandemic. A digital inter-dependent World has the potential to advance our social and economic aspirations or leave many of us behind.
Through assistance provided from partners such as the World Bank, the Asian Development Bank, the United Nations, and the United States of America, Micronesia is hoping to build an inclusive digital economy, develop human and institutional capacity, protect human rights, promote digital trust, and foster global digital cooperation. I am hopeful that global digital cooperation can help us combat evils such as human trafficking, illegal, unregulated, and unreported fishing, and promote positive efforts such as online education and tele-health programming.
There is much work that needs to be done in this area, and the challenges are immense. While we are working hard to democratize knowledge through making internet and cellphone access more accessible and more affordable, there remain significant technical and capacity gaps. Micronesia wishes to strengthen existing partnerships, and develop new ones, in its effort to build a digital future.
Mr. President,
A better world is not something we ask for. A better world is something we build. We define a better world through consensus, with a foundation of empathy and love for other human beings. We construct a better world by acknowledging that we are who we choose to be, and then choosing to take responsibility for both ourselves and our communities.
For the small nations of the world, the United Nations today is more important than ever.
Thank you, Mr. President.